Dissenting Opinion by
Judge Barry:
The majority holds that the certificate of need was properly denied. In so doing, I believe the majority commits the same legal error that was committed by both the Department of Health and the Board, i.e., equating “services” with “systems of care” and rewriting Section 707 of the Health Care Facilities Act, Act of July 19, 1979, P.L. 130, as amended-, 35 P.S. §448.707 (Supp. 1986). Hence, this dissent.
It is true that Section 102 of the Act speaks to prevention of “needless duplication of services.” However, Section 707, which provides the criteria to be con*13sidered on a certificate of need application, specifically provides, “[consideration of the need and availability in the community for services and facilities for allopathic and osteopathic physicians and their patients. . . . This provision is not intended to create duplicative systems of care.” 35 P.S. §446.1707(14) (Supp. 1986). The Department, considering this criterion, reasoned that, granting Metropolitan’s application would create “duplicative systems of care,” since there was an under-utilization of the allopathic counterparts to the “service” proposed by Metropolitan. The two are not the same.
“System” is defined as “a regularly interacting or interdependent group of items forming a unified whole.” Webster’s New Collegiate Dictionary 1175 (1981). To classify allopathic and osteopathic facilities and/or physicians as part of the same system ignores the realities of present medical practice. “Allopathy” is defined as “a system of medical practice that combats disease ... by treatments . . . that produce effects different from those produced by the disease treated.” Id. at 30 (emphasis added). “Osteopathy” is defined as “a system of medical practice based on the theory that diseases are due chiefly to loss of structural integrity which can be restored by manipulation of the parts supplemented by therapeutic measures (as use of medicine or surgery).” Id. at 806 (emphasis added). Finally, “duplicative”, while not specifically defined in Webster, is listed as an adjective of the verb “duplicate” which is defined as “to make an exact copy of. ...” Id. at 351.
The fourth finding by the Department was that granting a certificate of need to Metropolitan would constitute a duplication of services. The criterion referred to above speaks of duplicative “systems of care” and not services. As Metropolitan correctly asserts, there being no other osteopathic facility in the area performing the services in question, granting a certificate of need to Metropolitan cannot constitute a dupli*14cate “system of care” when it is the first osteopathic facility which performs the services. Such an argument is irrefutable given the definitions of the applicable terms referred to above. Osteopathy and allopathy are by definition systems of care which are independent of one another.
This conclusion is buttressed by evidence in the record explaining the difficulties encountered by various osteopathic physicians when they attempted to obtain privileges to perform cardiac catheterizations or open heart surgery in allopathic hospitals. In fact, the stipulation by the parties submitted to the Board states that one osteopathic cardiologist has privileges to perform catheterizations at Episcopal Hospital but no osteopathic cardiothoracic surgeon has privileges to perform open heart surgery there; an osteopathic cardiothoracic surgeon has privileges to perform open heart surgery at Graduate Hospital but no osteopathic cardiologist has privileges to perform catheterizations there. (Stipulation of Fact, Nos. 26-29, 9/27/85). Further, there is evidence concerning the difficulties encountered by osteopathic physicians obtaining training in their chosen fields at the allopathic institutions. The upshot of all of this is that patients who require cardiac catheterization and/or open heart surgery and who choose treatment by osteopathic physicians cannot receive their chosen treatment at one facility, if at all, from osteopathic physicians. Further, osteopathic physicians desiring to perform these services are severely limited in obtaining the necessary training to do so. Refusing the certificate of need on the basis utilized in the present case is an error of law, in violation of Section 707(14) of the Act.
I would reverse the order of the Board and remand so that the certificate of need could be granted in compliance with Section 702(e)(2) of the Act.